 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MIRA CHERNICK
                                             SEALED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
                                                                                   FILED
   Facsimile: (916) 554-2900                                                      May 13, 2021
                                                                              CLERK, U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF CALIFORNIA
 6 Attorneys for Plaintiff
   United States of America


 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11 UNITED STATES OF AMERICA,                               CASE NO. 2:21-cr-94 TLN

12            Plaintiff,
                                                           ORDER TO SEAL
13      V.
                                                           (UNDER SEAL)
14   JASON MORGAN,

15            Defendant.
16
17           The Court hereby orders that the Indictment, the Petition of Assistant U.S. Attorney Mira
18 Chernick, to Seal Indictment, and this Order, in the above-referenced case, shall be sealed until the arrest

19 of the defendant or until further order of the Court.

20
21    May 13, 2021
22

23

24

25
26
27

28


      PETITION TO SEAL INDICTMENT AND
                                                           3
      [PROPOSED] ORDER
